Title: [Diary entry: 24 October 1789]
From: Washington, George
To: 

Saturday 24th. Dressed by Seven Oclock, and set out at eight. At ten we arrived in Cambridge According to appointment; but most of the Militia having a distance to come were not in line till after eleven; they made however an excellent appearance with Genl. Brook at their Head. At this place the Lieutt. Govr. Mr. Saml. Adams, with the Executive Council met me and preceeded my entrance into town—which was in every degree flattering &

honorable. To pass over the Minutiae of the arrangement for this purpose it may suffice to say that at the entrance I was welcomed by the Select men in a body, Then following the Lieutt. Govr. & Council in the order we came from Cambridge (preceeded by the Town Corps very handsomely dressed) we passed through the Citizens classed in their different professions, and under their own banners, till we came to the State House; from which, across the Street, an Arch was thrown; in the front of which was this Inscription—“To the Man who unites all hearts” and on the other—“To Columbia’s favourite Son” and on one side thereof next the State House, in a pannel decorated with a trophy, composed of the arms of the United States—of the Commonwealth of Massachusetts—and our French Allies, crowned with a wreath of Laurel was this Inscription—“Boston relieved March 17th. 1776.” This arch was handsomely ornamented, and over the Center of it a Canopy was erected 20 feet high with the American Eagle perched on the top. After passing through the Arch, and entering the State House at the So. End & [as]cending to the upper floor & returning to a Balcony at the No. end—three
   
   
cheers was given by a vast concourse of people who by this time had assembled at the Arch. Then followed an ode composed in honor of the President; and well sung by a band of select Singers—after this three Cheers—followed by the different Professions, and Mechanics in the order they were drawn up with their Colours through a lane of the People which had thronged abt. the Arch under which they passed. The Streets, the Doors, Windows & Tops of the Houses were crouded with well dressed Ladies and Gentlemen. The procession being over I was conducted to my lodgings at a Widow Ingersolls (which is a very decent & good house) by the Lieutt. Govr. and Council—accompanied by the Vice-President where they took leave of me. Having engaged yesterday to take an informal dinner with the Govr. to day (but under a full persuation that he would have waited upon me so soon as I should have arrived) I excused myself upon his not doing it, and informing me thro his Secretary that he was too much indisposed to do it, being resolved to receive the visit. Dined at my Lodgings, where the Vice-President favoured me with his Company. 